Title: To George Washington from Colonel Elisha Sheldon, 5 June 1780
From: Sheldon, Elisha
To: Washington, George



Sir
Windsor [Conn.] June 5th 1780

I have just recd a letter from Col. Mead which first informed me that Lt Mumford had been to Hd Qtr⟨s⟩ & applied for leave to Resign—It

is true he applied to me as well as to Major Tallmadge in my absence, for the Necessary Certificates preparatory to a Resignation; but we both rejected his request on the same principle (viz.) his having never served a Campaign since he was appointed an officer in the line.
I would further beg leave to Inform your Excellency that all the officers of my Regt have recd their full proportion of Cloathing procured for those who intend to serve the Ensuing Campaign—How far this may operate towards precluding Resignations, you[r] Excellency will best Judge; It has become my business, if required to give Certificates that they are not indebted to the Public. I have the Honor to be with the Greatest Regard your Excellencys most obt and most Humble Servt

Elisha Sheldon Col. 2d L.D.

